Citation Nr: 0010362	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a low back strain, from August 30, 1996 to June 
22, 1998.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back strain, from June 23, 1998.

3.  Entitlement to a compensable evaluation for maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from February 1946 to January 
1947 and from December 1948 to November 1954.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  From August 30, 1996 to June 22, 1998, the veteran's 
service-connected low back strain resulted in no more than 
slight limitation of motion of the lumbar spine or 
characteristic pain on motion.  

2.  As of June 23, 1998, the veteran's service-connected low 
back strain resulted in no more than moderate limitation of 
motion of the lumbar spine or moderate disability.  

3.  Maxillary sinusitis is characterized by no more than mild 
x-ray manifestations and mild or occasional symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a low back strain, from August 30, 1996 to 
June 22, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5292, 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a low back strain, from June 23, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5292, 5295 
(1999).

3.  The criteria for a compensable evaluation for maxillary 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 
(1999 & 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Strain

In the course of this appeal, the RO granted service 
connection for a low back strain and assigned a 10 percent 
evaluation, effective from August 30, 1996.  A subsequent RO 
decision granted an increased rating to 20 percent evaluation 
for the veteran's low back disorder, effective from June 23, 
1998.  

Because this appeal arises from an initial rating decision, 
which established service connection for the disability at 
issue and which assigned that disability an initial 
evaluation, it is not the present level of disability which 
is of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's disability is evaluated under diagnostic code 
5295, pertaining to lumbosacral strain.  Lumbosacral strain 
warrants a noncompensable evaluation where it is 
characterized by slight subjective symptoms only, a 10 
percent evaluation where it is characterized by 
characteristic pain on motion, and a 20 percent evaluation 
where it is characterized by muscle spasm on extreme forward 
bending and/or loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation contemplates 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.
In addition, limitation of motion of the lumbar spine 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 40 percent rating if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995).  

During a VA examination in March 1997, the veteran complained 
of lower back pain.  The veteran walked well without 
assistance, and examination of the lumbosacral spine revealed 
no deformity, discoloration, edema, tenderness or scoliosis.  
Range of motion of the lumbar spine showed that the veteran 
was able to flex to 70 degrees, extend to 30 degrees, lateral 
flex to 45 degrees bilaterally, and rotate to 45 degrees 
bilaterally.  The veteran was able to heel and toe walk 
without difficulty, sensation was intact, deep tendon 
reflexes were symmetrical, and the veteran squatted without 
any difficulty.  The examiner, who observed that there was no 
postural or fixed deformity of the back and who indicated 
that musculature of the back appeared to be normal, indicated 
that there was no objective evidence of pain on motion or 
neurological involvement and diagnosed (1) degenerative joint 
disease of the lumbar spine without any relationship to spasm 
and (2) low back strain, by history.  

Treatment records reflect subsequent complaints of low back 
pain.  For example, in April 1997, the veteran complained of 
low back pain and was treated with Tylenol.  On June 23, 1998 
the veteran sought treatment for low back pain of four to 
five day duration, as well as urinary frequency.  Examination 
revealed low back flexion to 45 degrees and minimal 
paralumbar pain.  Diagnostic impressions consisted of low 
back pain and chronic prostate symptoms.  

During a VA examination in February 1999, the veteran 
complained of constant pain in his back, adding that his back 
was stiff, and indicated that his treatment consisted of 
Tylenol and Motrin and that he used a back corset, although 
he did not wear the corset during the examination.  He also 
indicated that bending or lifting produced further 
discomfort, that his back discomfort precluded gardening or 
prolonged walking, and that he last worked in 1974.  Range of 
motion of the lumbar spine revealed flexion to 60 degrees, 
extension to 10 degrees, lateral flexion to 20 degrees, and 
rotation to 30 degrees.  The examiner indicated that motion 
was limited by pain to the levels stated and that no 
additional limitation of motion was present as a result of 
fatigue, weakness or lack of endurance.  There was no 
evidence of muscle spasms, of point tenderness to palpation, 
of postural abnormalities, or fixed deformities.  There was 
no abnormality of the musculature of the back, except for 
sciatica.  X-ray examination revealed degenerative arthritis 
of L3 through L5 and multi-level degenerative disc disease.  
The diagnosis was multi-level degenerative arthritis and 
degenerative disc disease of the lumbar spine with bilateral 
sciatica.  The examiner commented, as part of that diagnosis, 
that there were no areas of paresthesia, although the veteran 
did demonstrate limitation of motion of the lumbar spine.  

The Board notes at the outset that service connection is not 
in effect for disc disease of the lumbar spine.  Therefore, 
38 C.F.R. § 4.71a, Code 5293 is not applicable.  

Evidence associated with the claims file, including the VA 
examination in March 1997, does not provide any indication of 
more than mild limitation of motion of the lumbar spine prior 
to June 23, 1998, at which time the veteran demonstrated 
moderate limitation of motion during examination.  Evidence 
prior to that time did not otherwise suggest a disability 
characterized by more than characteristic pain on motion.  
There was no indication of muscle spasm on extreme forward 
bending and/or loss of lateral spine motion, unilateral, in a 
standing position.  Therefore, the Board concludes that prior 
to June 23, 1998, the criteria for a rating in excess of 10 
percent were not met.  38 C.F.R. § 4.71a, Codes 5292, 5295.

As to the disability picture from June 23, 1998, the medical 
evidence shows no more than moderate disability.  There is no 
evidence of muscle spasm and certainly no indication of a 
severe disability, within the meaning of Code 5295, with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  Even considering the veteran's complaints of 
pain, in keeping with DeLuca, the veteran's limitation of 
motion of the lumbar spine at no time appears to have been 
more than moderate.  The Board notes that the February 1999 
VA examiner specifically noted that the veteran's low back 
motion was limited by pain to the levels stated only and that 
no additional limitation of motion was present as a result of 
fatigue, weakness or lack of endurance.  As to the veteran's 
arthritis, such is rated on the basis of loss of motion of 
the affected part; here, as noted above, the degree of 
limitation of motion that has been reported does not support 
ratings higher than currently assigned under either Code 5292 
or 5295. 

The Board observes that associated with the claims file is a 
January 1975 decision of the Social Security Administration 
(SSA), which apparently established entitlement to disability 
benefits, based, in part, upon osteoarthritis of the 
lumbosacral and cervical spine.  Also associated with the 
claims file is the report of an examination conducted in 
October 1975 which apparently revealed significant limitation 
of motion, complaints of pain, and moderate functional 
ability and other records of treatment from the period of 
time.  This evidence, which pertains to the severity of the 
veteran's disability at that time, predates the veteran's 
claim by many years.  The decision of the SSA, the report of 
the October 1975 examination, and associated contemporaneous 
records of treatment are too remote in time from the 
veteran's current claim to have any significant relevance to 
a determination of the severity of the veteran's disability.  
Relevant evidence associated with the claims file reflects 
that the veteran's disability was no more than 10 percent 
disabling prior to June 23, 1998 and no more than 20 percent 
disabling thereafter.  The veteran's claim, therefore, must 
be denied.  

II.  Sinusitis

Maxillary sinusitis is evaluated as noncompensable under 
diagnostic code 6513.  In the course of this appeal, 
substantive changes were made to the schedular criteria for 
diseases of the nose and throat.  See 61 Fed. Reg. 46720 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria in effect prior to the regulatory changes 
in question, sinusitis warranted a noncompensable evaluation 
if characterized by mild x-ray manifestations and/or if 
characterized by mild or occasional symptoms.  A 10 percent 
evaluation contemplated a moderate disorder, characterized by 
discharge, crusting, or scabbing, with infrequent headaches.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1995).  Under the 
criteria currently in effect, maxillary sinusitis warrants a 
noncompensable evaluation if it is detected by x-ray only and 
warrants a 10 percent evaluation if it results in one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97. Diagnostic Code 
6513 (1999).  

During a VA examination of the nose and sinuses in March 
1997, the veteran, who reported a history of a polypectomy in 
service, complained of some difficulty breathing through both 
sides of his nose.  He also complained of a slight decrease 
in smell, although he added that had "not been a real 
problem," and that although he used over-the-counter 
medications for his sinuses, nasal sprays did not help his 
problem at all, which he characterized as a year round 
problem, worse in the spring.  Examination revealed some 
minimal polypoid changes, but otherwise did not reveal 
abnormal findings.  A CT scan revealed minimal thickening of 
the ethmoid and maxillary sinuses.  The examiner indicated 
that the sinuses were open and that there was no evidence of 
significant disease.  The diagnosis was postoperative 
polypectomy and ethmoidectomies, with no significant 
functional problems at the time of the examination.  

During a VA examination in February 1999, the veteran 
indicated that he had always had some difficulty breathing 
through both sides of his nose, although the right side was a 
little worse than the left.  He added that he experienced 
this problem year round and that it was no longer seasonal.  
He also indicated that he experienced occasional sinus 
infections requiring antibiotics.  Examination revealed a 
slight deviated nasal septum on the right side of the nose 
with a 25 percent obstruction, there were no polyps or pus, 
and CT examination revealed no acute or chronic sinus 
disease.  The impressions were chronic rhinitis, probably 
allergic, perennial, and no evidence of any acute or chronic 
sinus disease.  

VA examinations in this case did not reveal findings 
suggesting that a higher evaluation is warranted under either 
the criteria in effect prior to the regulatory changes at 
issue in this case or under the criteria currently in effect.  
Treatment records similarly suggest disability that does not 
warrant a compensable evaluation.  

In June 1998, the veteran complained of right ear pain and 
head congestion.  The diagnoses were upper respiratory 
infection and right otitis media, and the veteran was treated 
with medication for 10 days.  An August 1998 entry documents 
complaints of a possible sinus and ear infection.  Another 
contemporaneous record reflects diagnoses of bilateral otitis 
externa, pharyngitis, and maxillary sinusitis.  The veteran 
was treated with medication for a period of 10 days.  In 
March 1999, the veteran complained of sinus congestion and 
apparently was treated with medication for a period of 10 
days, although an ears, nose, and throat examination at that 
time was reportedly unremarkable and did not reveal sinus 
tenderness.  

Although treatment records at various points in time reflect 
complaints of congestion, they do not reveal moderate 
symptoms or two or more incapacitating episodes per year.  
Although the veteran was treated on a few occasions with what 
appear to be antibiotics, they were prescribed for periods of 
no more than 10 days at a time, and findings do not suggest 
sinusitis at any time that was incapacitating or in need of 
prolonged antibiotic treatment.  There is some indication of 
headaches but neither treatment records, nor the results of 
the VA examination suggest the presence of disability 
characterized by discharge, crusting, or scabbing, or 
purulent discharge on a recurring basis.  The Board 
concludes, therefore, that the veteran's disability is 
characterized by no more than mild x-ray manifestations and 
mild or occasional symptoms, such as infrequent headaches.  
The veteran does not suffer from a moderate disorder, 
characterized by discharge, crusting, or scabbing.  The 
veteran's sinusitis does not result in one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The Board has considered 38 C.F.R. § 4.7, which requires that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  However, the veteran's disability 
picture does more nearly approximate the criteria required 
for a higher evaluation.  Therefore, his claim for a higher 
evaluation must be denied.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable, and the increased rating claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A claim for an evaluation in excess of 10 percent, from 
August 30, 1996 to June 22, 1998, for residuals of a low back 
strain is denied.

A claim for an evaluation in excess of 20 percent, from June 
23, 1998, for residuals of a low back strain is denied.

A claim for a compensable evaluation for maxillary sinusitis 
is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


